Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 29, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153216                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153216
                                                                    COA: 323979
                                                                    Macomb CC: 2014-001628-FC
  DENNIS ROBERT SHEPLER,
           Defendant-Appellant.

  ____________________________________/

         By order of September 6, 2016, the application for leave to appeal the December
  29, 2015 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-
  8). On order of the Court, the cases having been decided on July 24, 2017, 500 Mich. 453
  (2017), the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REVERSE that part of the judgment of the Court of Appeals
  remanding this case to the trial court for a hearing pursuant to People v Steanhouse, 313
Mich. App. 1 (2015), and we REMAND this case to the Court of Appeals for plenary
  review of whether the defendant’s sentence was disproportionate under the standard set
  forth in People v Milbourn, 435 Mich. 630, 636 (1990). See People v Steanhouse, 500
Mich. at 460-461. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.

        CLEMENT, J., did not participate.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 29, 2017
           s1120
                                                                               Clerk